DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 4, the claim refers to “a structure in order to scatter” which neither provides an indication of a particular element nor does the claim properly invoke an element under 35 USC 112(f). As such, the metes and bounds are not clearly provided. With regard to claims 13 and 14, the claims refer to a use (or result) that “the optoelectronic sensor” can provide, but does not indicate which positively claimed element of the sensor (Examiner notes that the entire claimed invention is drawn to an “optoelectronic sensor”) has the ability to achieve the result, nor is it clear that any of the positively claimed elements would generally be understood to perform in the indicated manner. As such, the metes and bounds of claims 13 and 14 cannot be adequately determined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueissaz (USPN 7,643,860). Gueissaz teach a wearable device (Figure 1 and the description thereof) including light source (40, 41, 42) and photoreceptor/detector elements (21, 22, 23). Each source or detector may be associated with a waveguide (10, 11, 12) to send light to the subject and receive the light reflected therefrom. Figures 7 – 9 and the descriptions thereof provide additional arrangements for the elements. Gueissaz teach that one or more emitters at wavelengths related to the parameters of interest may be used and that the optical guides may mix signals from plural source (column 5, lines 8 – 32; column 7, lines 34 – 38), so that the measurements may be analyzed to determine physiological information including heart rate or oxygen saturation. The light sources may be LEDs which include semiconductor portions. Using plural waveguides in communication with the emitters and detectors provide paths for collecting the measurements of interest in a variety of configurations (column 12, line 60 – column 13, line 12). As illustrated in Figures 1a, 1b, 2a, 2b and discussed beginning in column 9, the waveguides may include facet sections (or reflecting sections) to scatter light out of and/or receive light into them. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    114
    548
    media_image1.png
    Greyscale


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791